PER CURIAM.
Appellant Joseph A. Brown (Brown) appeals a district court order requiring Brown to pay a $1,000 drug offender surcharge, pursuant to section 18-19-103, 8B C.R.S. (1992 Supp.).1 On August 26, 1991, Brown entered a guilty plea to attempted possession of a controlled substance, stemming from conduct that occurred on March 28, 1991.
In People v. Stead, 845 P.2d 1156 (Colo.1993), we concluded that a district court order requiring the defendant Timothy Stead to pay a surcharge pursuant to section 18-19-103 violated constitutional proscriptions against ex post facto laws. Id. at 1159. “[Timothy] Stead committed offenses on August 22,1990.” Id. The drug offender surcharge statute went into effect on July 1, 1991. § 18-19-103(1), 8B C.R.S. (1992 Supp.); see Stead, 845 P.2d at 1158 (discussing the drug offender surcharge statute). Referring to the date on which Stead’s offenses occurred, we ruled that “[t]he drug offender surcharge statute was not annexed to the charged offenses on that date; accordingly, retroactive application of the statute to [Timothy] Stead makes more onerous the punishment for [Timothy] Stead’s crime after its commission, in contravention of the prohibitions against ex post facto laws.” Stead, 845 P.2d at 1159.
In the present case, Brown committed offenses on March 28, 1991, prior to the July 1, 1991, effective date of section 18-19-103. Pursuant to our opinion in Stead, imposition of a surcharge violates the proscriptions against ex post facto laws on these facts.2 We reverse the district court order imposing a surcharge, and remand for further proceedings consistent with this opinion.

. Jurisdiction over this appeal was taken on April 6, 1992, on the ground that the defendant challenged the constitutionality of a statute. See § 13-4-102(l)(b), 6A C.R.S. (1987).


. Since we find that the surcharge violates the proscriptions against ex post facto laws, we do not consider due process and equal protection challenges to the ‘surcharge statute.